[adigraphic.jpg]

EXHIBIT 10.4
2006 STOCK INCENTIVE PLAN
NON-QUALIFIED STOCK OPTION
Private & Confidential (Addressee Only)
 
2006 Stock Incentive Plan: Director Version
Division: ABC Division
Location: Norwood, MA
We are pleased to advise you that you have been granted an option to purchase
that number of shares of Analog Devices, Inc. Common Stock set forth below
subject to the terms and conditions of the Analog Devices, Inc. 2006 Stock
Incentive Plan (the “Plan”) and this Non-Qualified Stock Option Agreement (the
“Option”). The grant of this Option reflects Analog’s confidence in your
commitment and contributions to the success and continued growth of Analog
Devices, Inc. (the “Company”).
          GRANT OF OPTION: This Agreement confirms that, subject to the terms
and conditions of the Plan, the Company has granted to you (the “Optionee”),
effective on the Date of Grant set forth below, an option to purchase shares of
the Company’s Common Stock (the “Option Shares”) as follows:
Date of Grant:                                                      [xxxx]
Number of Option Shares Granted:                                             
[xx]
Option Exercise Price Per Share:                                             
$[xx]


ALL TERMS NOT DEFINED HEREIN SHALL HAVE THE MEANINGS ASSIGNED TO SUCH TERMS IN
THE PLAN.
EXERCISE OF OPTION: The Option is exercisable in full on the earlier of March
xx, 20[xx] or the date of the Company’s next annual meeting of shareholders.
TERM OF OPTION; TERMINATION OF SERVICE:
1.
Except as otherwise provided below, (a) unless earlier exercised, the Option
shall terminate on, and shall not be exercisable after, three (3) months after
the Optionee ceases to be a Director of the Company and (b) the Option shall be
exercisable by the Optionee (or his or her successor in interest) only to the
extent that such Option was exercisable on or prior to the date of such
termination.

2.
If the Optionee dies while a Director of the Company, the Option shall become
exercisable in full on the date of death and shall continue to be exercisable
(by the Optionee’s successor in interest) until the date that is ten (10) years
after the Date of Grant, at which time the Option shall terminate.

3.
If the Optionee ceases to be a Director by reason of retirement as a Director,
this Option shall cease vesting at the time the Optionee ceases to be a
Director, and any Option Shares that are vested on the date of such retirement
shall continue to be exercisable until the date that is ten (10) years after the
Date of Grant. For purposes of this provision, “retirement” shall mean any
mutually agreed departure from the Board after a Director has reached the age of
60.

4.
If the Optionee ceases to be a Director by reason of the Director’s removal
under Section 2.7 of the Company’s Bylaws, this Option shall, at the time the
Optionee ceases to be a Director, terminate and all Option Shares that are then
vested shall forthwith cease to be exercisable.

5.
If the Optionee ceases to be a Director by reason of disability (as determined
by the Company), the Option Shares which are not exercisable as of the date of
disability shall become exercisable on the date that they


1

--------------------------------------------------------------------------------



otherwise would have become exercisable if the Optionee’s service as a Director
had not been terminated due to disability. Any Option Shares that are
exercisable shall continue to be exercisable until the date that is ten
(10) years after the Date of Grant, at which time the Option shall terminate.
6.
If the Optionee becomes an employee of the Company and in connection with such
employment ceases to serve as a Director, this Option shall continue to vest in
accordance with the terms hereof until the date that the Optionee’s employment
with the Company is terminated, and any Option Shares that are exercisable on
the date of such termination shall continue to be exercisable for a period of
three (3) months following such termination date, provided that in no event
shall the Option be exercisable later than the date that is ten (10) years after
the Date of Grant.

As used herein, the terms “employment” and “employee” shall mean and include any
one of the following relationships with the Company or one of its subsidiaries:
director, employee, consultant or advisor.
PAYMENT OF PURCHASE PRICE: The following payment methods may be used to purchase
Option Shares in accordance with the terms of the Plan:
1.
A cashless exercise in a manner described in Section 5(f)(2) of the Plan.

2.
Cash or check payable to the Company.

3.
Delivery by the Optionee of shares of Common Stock of the Company owned by the
Optionee and subject to such other terms and conditions contained in the Plan.

4.
Any combination of the above methods.

          NON-TRANSFERABILITY OF OPTION: Except as provided by will or the laws
of descent and distribution, or as permitted by the Plan, this Option is
personal and no rights granted hereunder shall be transferred, assigned,
pledged, or hypothecated in any way (whether by operation of law or otherwise),
nor shall any such rights be subject to execution, attachment or similar
process.
          ADJUSTMENT: This Option is subject to adjustment (including with
respect to vesting of the Option Shares) upon certain changes in the Company’s
common stock and certain other events, including a Change in Control Event or a
Reorganization Event, as provided in Section 11 of the Plan.
          CHANGE IN CONTROL: Upon the occurrence of a Change in Control Event
(as defined in Section 11(b) of the Plan), this Option shall vest and be
exercisable in full, whether or not then exercisable in accordance with its
terms, and shall continue to be exercisable until the date that is ten
(10) years after the Date of Grant.
          WITHHOLDING TAXES: As a condition to the issuance of shares upon
exercise of the Option, the Optionee shall pay to the Company, or make provision
satisfactory to the Company for payment of, an amount sufficient to satisfy
federal, state and local withholding tax requirements in accordance with Section
12(e) of the Plan.
A copy of the Plan prospectus is available from the Stock Plan Administrator,
Stock_Plan_Admin@Analog.com. If you have any questions regarding your stock
option, please contact the Stock Plan Administrator or Fran Sarro, Assistant
Treasurer, at (781) 461-3907 or email Fran.Sarro@Analog.com.


Ray Stata
 
Vincent T. Roche
Chairman of the Board
 
President and Chief Executive Officer




2